391DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on March 21, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a structure of a layer that includes copper and carbon, as recited in various claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (the figures do no show the combination of both the layers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 6-8, 11, 15 -17 are  objected to because of the following informalities:  
Regarding claim 1, “at,” line 3, may be removed (it appears a left over from the original claim).
Claims 4, 6-8, 15 and 16 depend upon claim 1, and inherit the same deficiency.
Similarly, regarding claim 11, “at,” line 3, may be removed (it appears a left over from the original claim). 
Further, Regarding claims 1, and 11, the claims recite a layer that includes copper and carbon, and regarding claim 17, the claim recite layers including copper and carbon. However, the structure of the a layer with copper and carbon is not clear.
Claims 4, 6-8, 15 and 16 depend upon claim 1, and inherit the same deficiency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 11 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2005/0190290), in view of Sugiyama (US 2009/0096051), Okonogi (US 5,112,648), Leibowitz (US 4,689,110), and Bovensiepen (US 6,222,740).
Regarding claim 1, Sun, figure 5,  a printed circuit board device for an image capture module for a camera, the printed circuit board device comprising: a printed circuit board (404) with a first main surface and a second main surface opposite from the first main surface (see figure); an image sensor (408) situated on the first main surface of the printed circuit board (see figure), and a layer (402), situated on the second main surface and formed for stabilization of the printed circuit board. 
Sun does not explicitly disclose the layer includes copper, and carbon.
Sun discloses the layer as a hard plate (paragraph 0029).
Sugiyama, figure 1, discloses an image sensor device with an image sensor (102), a substrate (110), and  a layer (a light shielding layer 113, paragraph 0037) on the other surface of the substrate. Sugiyama further discloses the layer is formed of a resin or metal (paragraph 0038), such as aluminum copper alloy (paragraph 0052), and resin with carbon particles (paragraph 0055-0056).
Okonogi (US 5,112,648), discloses a printed circuit board with layer or resistive material formed of carbon or copper or both (see the abstract).
Leibowitz (US 4,689,110), figure 1, discloses a printed circuit board with copper layer and graphite layer in close proximity to have good mechanical strength and better heat dissipation (see, abstract, figure and column 3, line 58 to column 4, line 7).

Bovensiepen, figure 1-2, discloses a substrate with carbon fiber piles. The carbon piles run parallel to one another (column 3, 10-25) with unidirectional carbon piles,  further carbon fiber at 90 degree offset including copper foils laminated together (column 5, line 34-58), in order to control the thermal expansion coefficient avoiding stress / warp.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Sun with the layer includes copper, and carbon, as taught by Sugiyama, Okonogi, Leibowitz, and Bovensiepen, in order to have mechanic strength, or better heat dissipation, to have better control of thermal expansion avoiding warp, or the better shielding. 
Additionally, it has been held to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
 
Regarding claim 4, the modified board of Sun further discloses wherein a first coefficient of expansion of the printed circuit board is greater than a second coefficient of expansion of the layer that includes copper and carbon (obvious as substrate 404, as disclosed is formed of any inflexible or flexible material circuit board, paragraph 0029, and the board formed on organic material is old and known art, which will have greater coefficient of expansion). 

Regarding claim 11, the modified board of Sun, as applied to claim 1 above, figure 5, further discloses an image capture module with a printed circuit board device, the printed circuit board comprising: a printed circuit board (404) with a first main surface and a second main surface opposite from the first main surface (see figure); an image sensor (408) situated on the first main surface of the printed circuit board; and a layer that includes copper and a carbon layer situated on the second main surface and formed for stabilization of the printed circuit board (obvious as applied to claim 1 above).

Regarding claim 17, the modified board of Sun, as applied to claim 1 above, discloses a printed circuit board device for an image capture module for a camera, the printed circuit board device comprising: a printed circuit board with a first main surface and a second main surface opposite from the first main surface; an image sensor situated on the first main surface of the printed circuit board; and a stabilizer of the printed circuit board, formed of layers including copper and carbon, situated on the second main surface (obvious as applied to claim 1 above).


Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 1 above, and further in view of Schaaf (US 2010/0170085).
Regarding claim 8, the modified board of Sun does not disclose wherein the layer that includes copper and carbon is incorporated into a Duromer material.
Schaaf (US 2010/0170085), discloses a circuit board with the copper layer bonded with Duromer. Schaaf further discloses use of Duromer provide better strength against distortion (paragraph 0061). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Sun with the layer that include copper and carbon incorporated into a Duromer material, as taught by Schaaf, in order to enhance the bonding strength.

Claim(s) 1, 4, 6, 7, 11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2009/0096051), in view of Okonogi (US 5,112,648), Leibowitz (US 4,689,110), Sun (US 2005/0190290), and Bovensiepen (US 6,222,740).
Regarding claim 1, Sugiyama, figure 1, discloses a printed circuit board device for an image capture module for a camera, the printed circuit board device comprising: a printed circuit board (101) with a first main surface and a second main surface opposite from the first main surface (see figure); an image sensor (102) situated on the first main surface of the printed circuit board; a layer (113) situated on the second main surface and formed for stabilization of the printed circuit board.
Sugiyama does not explicitly disclose the layer includes copper and carbon situated on the second main. Sugiyama discloses the layer can be formed of a material comprising carbon particle with insulating material (paragraph 0055-0056), or the layer formed of aluminum copper alloy (paragraph 0052).

Okonogi (US 5,112,648), discloses a printed circuit board with layer or resistive material formed of carbon or copper or both.
Leibowitz (US 4,689,110), figure 1, discloses a printed circuit board with copper layer and graphite layer in close proximity to have good mechanical strength and better heat dissipation (abstract).
Sun, figure 5,  a printed circuit board device for an image capture module for a camera, the printed circuit board device comprising: a printed circuit board (404) with a first main surface and a second main surface opposite from the first main surface (see figure); an image sensor (408) situated on the first main surface of the printed circuit board (see figure), and a layer (402), situated on the second main surface and formed for stabilization of the printed circuit board.
Bovensiepen, figure 1-2, discloses a substrate with carbon fiber piles. The carbon piles run parallel to one another (column 3, 10-25) with unidirectional carbon piles,  further carbon fiber at 90 degree offset including copper foils laminated together (column 5, line 34-58), in order to control the thermal expansion coefficient avoiding stress / warp.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Sun with the layer includes copper and carbon, as taught by Okonogi, Leibowitz, Sun, and Bovensiepen, in order to have mechanical strength, or better heat dissipation, or to control the thermal expansion to avoid warp, or the better shielding. 
Additionally, it has been held to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
 
Regarding claim 4, the modified board of Sugiyama further discloses wherein a first coefficient of expansion of the printed circuit board is greater than a second coefficient of expansion of the layer that include  copper and the carbon layer ((obvious depending upon the material / structure of the substrate and the layer, to control the warping and mechanical strength of the board).

Regarding claim 6, the modified board of Sugiyama further discloses wherein the layer that  includes copper and  carbon, includes a first ply with multiple carbon fibers oriented in parallel ( obvious as disclosed by Bovensiepen, explained above, in order to control warping).

Regarding claim 7, the modified board of Sugiyama further discloses 
wherein the layer that includes copper and carbon includes a second ply  that is situated on a surface of the first ply, at least one further carbon fiber, which is of the second ply,  extending perpendicularly to the carbon fibers of the first ply (obvious as explained and applied to claim 6 above).

Regarding claim 15, the modified board of Sugiyama further discloses wherein the layer that includes copper and carbon includes a second ply that is situated on a surface of the first ply, at least one further carbon fiber, which is of the second ply, extending in parallel to the carbon fibers of the first ply (obvious as explained and applied to claim 6 above).
 
Regarding claim 16, the modified board of Sugiyama further discloses wherein the layer that includes copper and carbon is thicker than the image sensor (not explicitly disclosed by the thickness of the layer that includes copper and carbon would be selected based on the mechanical strength / shielding / or the heat dissipation). 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 11, the modified board of Sugiyama further discloses, as applied to claim 1 above, an image capture module with a printed circuit board device, the printed circuit board comprising: a printed circuit board (101) with a first main surface and a second main surface opposite from the first main surface (see figure); an image sensor (102) situated on the first main surface of the printed circuit board; and a layer that include copper and a carbon situated on the second main surface and formed for stabilization of the printed circuit board (obvious as explained and applied to claim 1 above).

Regarding claim 17, the modified board of Sugiyama further discloses a printed circuit board device for an image capture module for a camera, the printed circuit board device comprising: a printed circuit board with a first main surface and a second main surface opposite from the first main surface; an image sensor situated on the first main surface of the printed circuit board; and a stabilizer of the printed circuit board, formed of layers including copper and carbon, situated on the second main surface (obvious as applied to claim 1 above).

16.  	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi as applied to claim 1 above, and further in view of Schaaf (US 2010/01 70085).
17. 	Regarding claim 8, the modified board of Sugiyama does not disclose wherein the layer that includes copper and carbon is incorporated into a Duromer material.
Schaaf (US 2010/0170085), discloses a circuit board with the copper layer bonded with Duromer. Schaaf further discloses use of Duromer provide better strength against distortion (paragraph 0061).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Sugiyama with the layer that includes copper and carbon being incorporated into a Duromer material, as taught by Schaaf, in order to enhance the bonding strength.

Response to Arguments
       Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US 2010/0200898), an image and light sensor chip package with interconnection layer (4), formed below sensors (3). The interconnect layer includes electroplated copper, aluminum, aluminum-copper alloy, carbon nanotubes or a composite of the above-mentioned materials (paragraph 0044). 

Vasoya (US 2008/0011507), figure 1-2, discloses a printed circuit board with the core layer formed of carbon composite (see abstract) including copper / metal layer lamination (abstract, paragraph 0015, 0057, 0064).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / June 15, 2022